Citation Nr: 0120205	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  00-02 401	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Entitlement to service connection for peripheral neuropathy 
of the lower extremities. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARING ON APPEAL

Appellant and brother.


ATTORNEY FOR THE BOARD

D. L. Wight, Associate Counsel


INTRODUCTION

The veteran served on active duty from January 1967 to 
November 1969.

This case comes before the Board of Veterans' Appeals (Board) 
by means of a November 1997 rating decision rendered by the 
St. Petersburg, Florida, Regional Office (RO) of the 
Department of Veterans Affairs (VA).

In June 2001, the veteran was afforded a hearing before the 
undersigned Member of the Board sitting in Washington, D.C.  
At the hearing, the veteran submitted a written document 
wherein he raised the claims of entitlement to service 
connection for diabetes, peripheral neuropathy secondary to 
diabetes, and hepatitis C.  As these matters have not yet 
been adjudicated, they are referred the RO for further 
action, if appropriate.  


FINDINGS OF FACT

1. All evidence necessary for an equitable disposition of the 
veteran's claim has been developed.

2.  The veteran currently has peripheral neuropathy of his 
lower extremities that been medically shown to be 
etiologically or causally related to one of his service 
disabilities to include his service-connected shell fragment 
wounds of the lower extremities. 


CONCLUSION OF LAW

The evidence is in equipoise, and thus giving the benefit of 
the doubt to the veteran, the veteran's peripheral neuropathy 
of the lower extremities was due to, or resulted from, his 
service connected shell fragment wounds.  38 U.S.C.A. § 1110 
(West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 3.304, 3.310(a) 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

At the outset, the Board must consider the impact of the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000) (VCAA) on the veteran's claims.  
McQueen v. Principi, No. 96-403 (U.S. Vet. App. Mar. 13, 
2001) (per curiam).  The law provides that VA has a duty to 
assist veterans and other claimants in developing their 
claims for VA benefits.  The Board notes that the veteran's 
application for the benefits at issue is complete. 

The duty to assist also requires VA to make "reasonable 
efforts to obtain relevant records (including private 
records)."  VCAA § 3(a), at 2097-98 (to be codified at 
38 U.S.C. § 5103A).  As the veteran has not referenced, nor 
does the evidence show, the existence of any additional 
medical evidence that is not presently associated with the 
claims folder, VA's duty to assist the claimant in this 
regard is satisfied.  See VCAA § 3(a), at 2097-98 (to be 
codified at 38 U.S.C. § 5103A).  

The VCAA also provides that upon receipt of an application 
for VA benefits, VA shall notify the claimant and his or her 
representative, if any, of any information, and any medical 
or lay evidence, not previously provided that is necessary to 
substantiate the claim.  Id.  The veteran was informed of the 
information necessary to substantiate his claims by means of 
a November 1997 rating decision and an October 1999 Statement 
of the Case.  Accordingly, the Board finds that the duty to 
inform the veteran of required evidence to substantiate his 
claim has been satisfied. See VCAA § 3(a), at 2096-97 (to be 
codified at 38 U.S.C. § 5103(a)).  

Additionally, as set forth in the VCAA, the duty to assist 
requires medical examination when such examination is 
necessary to make a decision on the claim.  VCAA at § 3(a).  
The veteran has been afforded a VA examination for 
compensation and pension purposes in conjunction with his 
claim and the examiner has proffered on opinion as to the 
etiology of his claimed service connected disability.  
Accordingly, the Board finds that the duty to provide a 
medical examination has been satisfied. 

The RO has completed all development of this claim that is 
possible without further input by the veteran.  The veteran 
has been duly notified of what is needed to establish 
entitlement to the benefits sought, what the VA has done 
and/or was unable to accomplish, and what 
evidence/information he can obtain/submit himself.  
Accordingly, the Board finds that the requirements set forth 
in the VCAA with regard to notice and development of the 
appellant's claim, have been satisfied, and that returning 
the case to the RO to consider the requirements of VCAA would 
serve no useful purpose, but would needlessly delay appellate 
review. 

In the present case the veteran contends that his present 
lower extremity peripheral neuropathy resulted from his shell 
fragment wounds of the lower extremities.  After a review of 
the record, the Board finds that the evidence supporting the 
veteran's contentions and the evidence not supporting the 
veteran's contentions are in equipoise, and thus giving the 
veteran the benefit of the doubt, his claim is granted.

Service connection connotes many factors but basically it 
means that the facts, shown by evidence, establish that a 
particular injury or disease resulting in disability was 
incurred coincident with service in the Armed Forces, or if 
preexisting such service, was aggravated therein.  38 
U.S.C.A. § 1110 (West 1991 & Supp. 2000); 38 C.F.R. §§ 3.303, 
3.304, 3.305 (2000).  Service connection may be established 
for a current disability which has not been clearly shown in 
service where there is a current disability and a 
relationship or connection between that disability and a 
disease contracted or an injury sustained during service is 
shown.  38 U.S.C.A. § 1110 (West 1991 & Supp. 2000); 
38 C.F.R. § 3.303 (2000); Cuevas v. Principi, 3 Vet.App. 542, 
548 (1992); Rabideau v. Derwinski, 2 Vet.App. 141, 143 
(1992).  Additionally, service connection may be established 
on a secondary basis if the claimed disability is shown to be 
proximately due to or the result of a service connected 
disease or injury.  38 C.F.R. § 3.310 (2000).

The Board concludes that medical evidence is needed to lend 
plausible support for the issues presented by this case 
because they involve questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet.App. 498, 506 (1995); see also Layno v. Brown, 6 
Vet.App. 465, 470 (1994); Espiritu v. Derwinski, 2 
Vet.App. 492, 494-95 (1992).

In the present the case, the evidence shows that the veteran 
sustained multiple shell fragment wounds to his lower 
extremities in an explosion while serving in Vietnam.  
Following discharge, service connection was established for 
shell fragment wound scars of the thighs and buttocks.  

In March 1998, the veteran was afforded a VA examination.  
The examiner indicated that the veteran had sensory 
polyneuropathy.  He was noted to have profound sensory loss 
in his lower extremities.  The veteran's symptoms led the 
examiner to opine that there may have been more than one 
disease process affecting the lower extremities.  While the 
examiner noted that the veteran's neuropathy may be due to 
nonservice connected back injury or a metabolic or nutrition 
component such as diabetes or B12 deficiency, the examiner 
also opined that the condition was complicated by the 
veteran's history of shrapnel injury and multiple infections 
of his upper legs.  The examiner noted that the veteran's 
present symptomatology could not be sorted out based on 
clinical examination.  

As stated above, the Board finds the evidence is in 
equipoise.  While there is evidence indicating that the 
veteran's present peripheral neuropathy is related to 
nonservice connected conditions, the VA examination also 
indicated that his shell fragment wounds were a factor in 
this disability and that clinical examination could not sort 
out his neurological symptomatology.  In essence, the VA 
examiner opined that the veteran's peripheral neuropathy of 
the lower extremities is as likely as not related to his 
shell fragment wounds.  Accordingly, the Board finds, giving 
the veteran the benefit of the doubt, that his peripheral 
neuropathy of the lower extremities is secondarily service 
connected to his shell fragment wounds, which were incurred 
in service and for which service connection has been 
established.  Therefore, secondary service connection is 
granted.  38 U.S.C.A. §§ 1110, 5107 (West 1991 & Supp. 2000); 
38 C.F.R. §§ 3.303, 3.304, 3.310(a) (2000).


ORDER

Service connection for peripheral neuropathy of the lower 
extremities as secondary to shell fragment wounds is granted, 
subject to the laws and regulations governing the payment of 
VA benefits. 


		
	MARK W. GREENSTREET
	Member, Board of Veterans' Appeals



 

